Ritter, J.
dissents and votes to reverse the judgment appealed from, to declare that the defendant is required to comply with the Town of Oyster Bay Building Code and Zoning Ordinance, and to dismiss the petition, with the following memorandum: For the reasons stated in my dissent in Incorporated Vil. of Nyack v Daytop Vil. (173 AD2d 778 [decided herewith]), I disagree with the majority’s view that the Town’s zoning law is preempted by and inconsistent with State Mental Hygiene Law article 19.
Here, where the defendant has been operating a facility for 14 years in the same municipality, it is even more obvious *815that the zoning law is not inconsistent with any overriding State interest. The zoning ordinance merely requires that the State approved facility be sited and conform to certain criteria well within the competence of a local zoning board to determine (Matter of Ibero-American Action League v Palma, 47 AD2d 998). It may be that the zoning board abused its discretion in denying the application for a use variance and a building permit; however, this question is not before us. [As amended by order of Sept. 27, 1991.]